DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 9 is /are objected to because of the following informalities:  “first beam pattern, the ultrasound therapy beams” should be --first beam pattern and the ultrasound therapy beams--.  Appropriate correction is required.

Claim(s) 16 is /are objected to because of the following informalities:  “the the” should be --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayton (U.S. Patent Application 2014/0316306 A1).
Claim 1:  Slayton teaches:
ultrasound treatment system] for insonifying a region of interest with spatially interleaved patterns of ultrasound beams (Figure 5 & 7) and capable of insonifying a region of interest containing VARS comprising:
an ultrasound array [linear array] (Para 0023) arranged to transmit ultrasound therapy beams into the region of interest [which can provide treatment to a region of interest in subcutaneous tissue] (Para 0032) and
a transmit controller [control module] coupled to the array (Para 0042) and arranged to control steering of the therapy beams in a plurality of sequential patterns (Para 0042 and Figure 5 & 7)
wherein each subsequent in time pattern comprises of beam areas [second set of treatment zones] which are spatially interleaved between beam areas of the previous pattern [first set of treatment zones] (Para 0036-0037 and Figure 5 & 7).
Claim 2:  Slayton teaches wherein the plurality of sequential patterns comprises a first pattern of ultrasound therapy beams being separated from each other by spaces according to a predetermined spacing, and a second pattern of ultrasound therapy beams steered to the spaces separating the beams of the first beam pattern from each other (Para 0036-0037 and Figure 5 & 7).
Claim 3:  Slayton teaches wherein the plurality of sequential patterns further comprises a third pattern [third set of treatment zones] of ultrasound therapy beams which are spatially interleaved between the beams of the first and second beam patterns (Para 0036-0037 and Figure 7).
Claim 4:  Slayton wherein the plurality of sequential patterns further comprises a fourth pattern of ultrasound therapy beams [fourth set of treatment zones] that are spatially interleaved between the beams of the first, second and third beam patterns (Para 0036-0037 and Figure 7).
Claim 5:  Slayton teaches wherein the transmit controller (Para 0042) is further arranged to cause the system to refrain from transmitting over a time interval [delay] between transmission of two subsequent patterns (Para 0023-0024).
Claim 6:  Slayton teaches an ultrasound system capable of time interval is at least 0.1 seconds [controlled by timing differences] (Para 0024 & 0042).
Claim 7:  Slayton teaches an ultrasound system capable of time interval ranges from about one to two seconds [controlled by timing differences] (Para 0024 & 0042).
Claim 8:  Slayton teaches wherein the plurality of sequential patterns further comprises a third and fourth patterns of ultrasound therapy beams having the same beam patterns as the first and second beam patterns (Para 0036-0037 and Figure 7) and offset by an interbeam spacing between the ultrasound therapy beams (Figure 8, Element 18).
Claim 9:  Slayton teaches wherein the plurality of sequential patterns further comprises a third beam pattern of the same pattern as the second beam pattern, and transmit a fourth beam pattern of the same pattern as the first beam pattern (Para 0036-0037 and Figure 7), the ultrasound therapy beams being offset by the interbeam spacing (Figure 8, Element 18).
Claim 10:  Slayton teaches wherein centers of the beam areas in any pattern of ultrasound therapy beams are capable of being separated from each other by a spacing at least equal to a half power beam width [spatial parameters](Para 0023).
Claim 11:  Slayton teaches wherein the centers of the beam areas are capable of being separated from each other by a spacing at least equal to a half pressure beam width [spatial parameters](Para 0023 & 0042).
Claim 12:  Slayton teaches wherein the centers of the beam areas in any pattern of ultrasound therapy beams are capable of being separated from each other by a spacing not greater than the 18.75% pressure beam width [spatial parameters](Para 0023  & 0042).
Claim 13:  Slayton teaches wherein the centers of the beams are capable of being separated from each other by a spacing not greater than the 25% pressure beam width [spatial parameters](Para 0023  & 0042).
Claim 14:  Slayton teaches wherein the centers of the beam areas in any pattern of ultrasound therapy beams are capable of being separated from each other by a spacing ranging from 2.6 to 5.2 mm [spatial parameters](Para 0023  & 0042).
Claim 15:  Slayton teaches wherein the the plurality of sequential patterns comprises a first pattern of ultrasound therapy beams in which beams are separated from each other horizontally and vertically; a second pattern of ultrasound therapy beams in which beams are spatially interleaved horizontally and vertically between the beams of the first pattern; and a third pattern of ultrasound therapy beams in which beams are spatially interleaved horizontally and vertically between the beams of the first and second patterns (Para 0036-0037 and Figure 7).
Claim 16:  Slayton teaches wherein the plurality of sequential patterns further comprises a fourth pattern of ultrasound therapy beams in which beams are spatially interleaved horizontally and vertically between the beams of the first, second and third patterns (Para 0036-0037 and Figure 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Slayton et al. (U.S. Patent Application 2012/002953 A1) – Slayton teaches the method of imaging a region, targeting a region with ultrasound energy and achieving an ultrasound induced biological effect in the extended field of view treatment region.

Anderson et al. (U.S. Patent Application 2008/0269608 A1) – Anderson teaches a method includes providing an acoustic wave source effective to deliver a focused acoustic wave to a target site within a patient's body, and focusing an acoustic wave through a patient's skin such that at least one location in the patient's fascia is fenestrated in a desired pattern.

Desilets et al. (U.S. Patent Application 2007/0055156 A1) – Desilets teaches to perform body contouring by destroying adipose tissue while simultaneously causing collagen contraction in a single procedure so that as destroyed tissue is removed from a treatment volume, the volume shrinks gradually to maintain the skin tone of the treatment area

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793